Title: To George Washington from Timothy Pickering, 2 August 1799
From: Pickering, Timothy
To: Washington, George


(confidential) 
Sir,Philadelphia August 2. 1799.   
A letter from Mr Murray of May 17 received this week, covers a letter from Talleyrand, dated May 12th, assuring him that the Executive Directory will receive the Envoys of the U. States in their official character; and that they shall enjoy all the prerogatives attached to it by the law of nations; and that one or more ministers shall be duly authorized to treat with them.
These papers I have sent to the President. The day before, I had sent to him a letter from Mr King, informing that Russia, otherwise ready to enter into a commercial treaty with us, had suspended it, because we were about to treat with France.
Govr Davie of No. Carolina has been appointed, and consents to serve, in the room of the late Govr Henry, as one of the Envoys.
Mr Adams has agreed on the terms of a treaty with Prussia.
I believe I have before mentioned, that the mission of Mr Smith to Constantinople has been suspended: It will now be more than ever necessary previously to ascertain whether he would be received. Mr King will make the inquiry. I am with great respect Sir yr obt servt

Timothy Pickering

